Citation Nr: 0924939	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  94-20 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a head 
trauma.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1974 until July 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1993 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Salt Lake 
City, Utah.  The claims folder was subsequently transferred 
to the RO in Los Angeles, California.  

Procedurally, the Veteran had initially been denied 
entitlement to service connection for a head injury in an 
unappealed April 1975 rating action.  An October 1979 rating 
decision confirmed that denial.  

In March 1993, the Veteran requested that the previously 
denied claim be reopened.  Such request was denied by the RO 
in the May 1993 rating decision that is the subject of the 
instant appeal.  

The matter came before the Board in November 1996.  At that 
time, the Board denied the appeal, finding that new and 
material evidence had not been received to reopen the 
previously denied claim.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 1998 Order, the Court vacated the 
November 1996 Board decision and remanded the matter back to 
the Board for development consistent with the parties Joint 
Motion for Remand and to Stay Proceedings (Joint Motion).  In 
January 1999, the Board remanded the issue to the RO to 
accomplish such development.  Specifically, the RO was 
instructed to conduct additional searches to obtain VA and 
Social Security Administration (SSA) records.  Following 
receipt of such records, the RO was instructed to afford the 
Veteran a VA examination.  

The record reflects that the Board's January 1999 remand 
instructions were substantially complied with, and additional 
evidence was obtained.  The Veteran was scheduled for a VA 
examination in July 2003 and a copy of the examination report 
is of record.  The claims file returned to the Board in 
September 2006.  At that time, it was determined that new and 
material evidence had been received to reopen the previously 
denied claim.  However, the Board denied entitlement to 
service connection on the merits.  The Veteran again appealed 
the Board's denial to the Court.  In a February 2008 Order, 
the Court vacated the September 2006 Board decision and 
remanded the matter back to the Board for development 
consistent with the parties Joint Motion.

It is noted that the September 2006 Board decision also 
denied claims of entitlement to service connection for 
posttraumatic stress disorder and for residuals of spiral 
meningitis.  The February 2008 Joint Motion indicated that 
the Veteran was withdrawing his appeals with respect to those 
issues and thus the portion of the September 2006 decision 
denying those claims remains intact and is unaffected by the 
Court Order.

Additionally, it is observed that the Veteran provided 
testimony at a February 2006 hearing before a Veterans Law 
Judge that has since retired from the Board.  In 
correspondence sent to the Veteran in January 2009, he was 
informed of his right to another hearing.  However, he 
indicated that he was not interested in appearing at another 
hearing on this matter.

Further, the Board notes that the Veteran has had numerous 
representatives throughout the appeal period, including a 
private attorney and the Disabled Americans Veterans.  An 
October 2003 letter from the private attorney indicated that 
his representation of the Veteran was ending.  A properly 
executed VA Form 21-22a is of record with respect to the 
Veteran's current accredited representative, the private 
attorney listed on the title page of the instant decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In the present case, the Board has reviewed the record and 
finds that additional development is necessary to satisfy 
VA's obligations under the VCAA, for the reasons discussed 
below.

In the present case, the Veteran is seeking entitlement to 
service connection for residuals of head trauma.  The record 
indicates that he had sustained a childhood head injury at 
the age of 2 or 3.  Shortly entering service, he was treated 
for dizziness and falling gait on the right side.  A Medical 
Board review was conducted.  After skull x-rays revealed a 
left fronto-parietal skull defect, he was discharged, witht 
the Medical Board finding that he did not meet the minimum 
standards for enlistment.  Although there was no showing of 
in-service head trauma in the service treatment records, the 
Veteran has reported in various post-service treatment 
records that a fellow serviceman beat him on the head with a 
cane during service.  Within a year of separation, the 
Veteran underwent  a craniotomy and cyst removal on the right 
side of his skull. 

Based on the foregoing, the instant appeal requires 
consideration of whether chronic head injury residuals 
preexisted the Veteran's active service, and if so, whether 
such preexisting disability was aggravated, i.e., underwent 
an increase in severity, during such service.  The Board's 
remand instructions in January 1999 required that such 
questions be answered by the VA examiner.  

In response the January 1999 Board remand, the Veteran was 
afforded a VA examination in July 2003.  At that time, the VA 
examiner clearly indicated his belief that the Veteran did 
indeed have a head injury that preexisted active service.  
However, while he indicated in his opinion that there had 
been no natural progress of the disease, he neglected to 
state whether the preexisting head trauma underwent any 
increase in severity during active service.  As such response 
is critical to the Veteran's claim, there has not been 
substantial compliance with the January 1999 Board remand.  
In this regard, it is noted that remand instructions of the 
Board are neither optional nor discretionary.  Full 
compliance with such instructions is mandated by law, and if 
any development is incomplete, appropriate corrective action 
is to be implemented. Stegall v. West, 11 Vet. App. 268 
(1998).


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
conducted the July 2003 VA examination to 
review the claims folder and state whether 
it is at least as likely as not that the 
Veteran's preexisting head injury 
underwent a permanent increase in severity 
during active service.  Any opinion should 
be accompanied by a clear rationale 
consistent with the evidence of record.  
If the July 2003 VA examiner is no longer 
available to respond to this inquiry, then 
another examiner may respond in his place, 
following a review of the record.  
Moreover, if it is determined that the 
question cannot be answered without 
resorting to speculation, the examiner 
should explain precisely why it would be 
speculative to respond.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




